DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 3-6, in the reply filed on 11/9/2021 is acknowledged.

Claims 1 and 11 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 10/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/7/2021 is withdrawn.  Claims 9, 10, and 12, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Common interferometers known in the art have “a light guiding element on an optical path of the source light, the light guiding element configured to divide the source light into a measurement light and a reference light and guide the measurement light to the test sample, and guide the reference light to the reference sample, the measurement light reflected by the test sample and the reference light reflected by the reference sample combining as an interference light.
US 5,357,341 A discloses a Mireau interferometer in which a detection platform, configured to support a reference sample and a test sample spaced apart from each other on a same surface of the detection platform and to synchronously move the reference sample and the test sample by moving itself (a reference surface and a test object are accommodated in a common rotatable holder, Fig. 3); however, this configuration is not compatible with the claimed light guiding element.

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious “a detection platform, the detection platform configured to support a reference sample and a test sample spaced apart from each other on a same surface of the detection platform, the detection platform also configured to synchronously move the reference sample and the test sample by moving itself” in combination with “a light guiding element on an optical path of the source light, the light guiding element configured to divide the source light into a measurement light and a reference light and guide the measurement light to the test sample, and guide the reference light to the reference sample, the measurement light reflected by the test sample and the reference light reflected by the reference sample combining as an interference light” in combination with the rest of the limitations of the above claim.
Regarding Independent Claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious “moving a detection platform to synchronously move the test sample and the reference sample on a same surface of the detection platform, and synchronously rotating the light source, the light guiding element, and the detector, such that the reference light incidents on different positions on the reference sample at different times, the measurement light incidents on different positions on the test ample at different times; and the measurement light reflected by the test sample and the reference light reflected by the reference sample combining as interference light” in combination with the rest of the limitations of the above claim.

Claims 2-10 and 12 are allowable at least based upon their dependence on Claims 1 and 11
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877